Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 10/22/2020. It is noted, however, that applicant has not filed a certified copy of the GB2016759.9  application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0037]: “cover plate 30” should be replaced with “cover plate 32”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pivot member”, “biasing element”, “adjuster”, and “locking element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner has interpreted “the housing” to mean “the elongate body”.
Claims 1, 2, and 12 recite the term “substantially” but the specification does not define any guidelines for interpreting the boundaries of “substantially”. The terms are therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Dependent Claims 2-15 are unclear for the same reasons as the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2508793, herein referred to as ‘793.
For Claim 1, as best understood, ‘793 discloses a door closing apparatus (Figures 1-3), comprising: an elongate body (17, 21) of substantially constant cross section, the body (17, 21) having a length axis and an interior void (space between 17 and 21 in the assembled state); a pivot member (22, 25) located, at least in part, within the elongate body (17, 21), having an outer surface (periphery of 25), and constructed and arranged to rotate about a pivot axis (11); a biasing element (34) located within the elongate body (17, 21) and mounted between the body (17, 21) and the pivot member (22, 25) to bias the pivot member (22, 25) toward a neutral position in which bias applied by the biasing element (34) is at a minimum; and a damping means (Page 5, Line 11: damping grease) operable to damp rotation of the pivot member (22, 25) relative to the elongate body (17, 21); wherein the biasing element (34), in combination with the pivot member (22, 25), is configured such that as the pivot member (22, 25) is rotated a defined angle from the neutral position, the biasing element (34) engages the outer surface (periphery of 25) to limit further rotation of the pivot member (22, 25).
For Claim 2, as best understood, ‘793 discloses the apparatus as claimed in claim 1, wherein the elongate body (17, 21), when viewed along the length axis, has a substantially uniform outer shape (wherein as seen in Figueres 2 and 3, the portion 21 has a substantially uniform outer shape and would thus have a substantially uniform outer shape when viewed along the length axis).
For Claim 3, as best understood, ‘793 discloses the apparatus as claimed in claim 1, wherein the pivot member (22, 25) includes a door mount (25) projecting through an aperture (24) in the elongate body (17, 21).
For Claim 4, as best understood, ‘793 discloses the apparatus as claimed in claim 3, wherein the aperture (24) is symmetrical (wherein the aperture 24 corresponds to the pin 25 and is similarly symmetrical) about a longitudinal centerline of a face of the elongate body (17, 21).
For Claim 5, as best understood, ‘793 discloses the apparatus as claimed in claim 3, wherein a seal (32, 33) is provided between the pivot member (22, 25) and the elongate body (17, 21) where the pivot member (22, 25) projects through the elongate body (17, 21).

For Claim 6, as best understood, ‘793 discloses the apparatus as claimed in claim 5, wherein the seal (32, 33) is incorporated in a bearing (22).
For Claim 7, as best understood, ‘793 discloses the apparatus as claimed in claim 1, wherein the interior void (space between 17 and 21 in the assembled state) includes a pivot cavity (23, 28) configured to receive the pivot member (22, 25), the pivot cavity (23) having a linear dimension in the direction of the pivot axis (11) which terminates in a boundary (Annotated Figure 3: A) defined by a wall section (A) of the void, and wherein that part of the pivot member (22, 25) located within the elongate body terminates in an end surface (B) which is substantially parallel to, and is a clearance fit relative to, the boundary (A).
For Claim 8, as best understood, ‘793 discloses the apparatus as claimed in claim 7, wherein the damping means (Page 5, Line 11: damping grease) comprises a damping grease (Page 5, Line 11: damping grease) located in the pivot cavity (23, 28) and between the end surface (B) and the boundary (A).
For Claim 9, as best understood, ‘793 discloses the apparatus as claimed in claim 1, wherein the outer surface (periphery of 25) comprises a peripheral surface (periphery of 25) spaced from and around the pivot axis (11) and wherein part of the biasing element (34) is pivotally attached (at 36a) to the pivot member (22, 25) outwardly of the peripheral surface (wherein 36a is outward of the periphery of 25).
For Claim 10, as best understood, ‘793 discloses the apparatus as claimed in claim 9, wherein the pivot member (22, 25) includes a channel (Annotated Figure 3: C) extending around and projecting from the peripheral surface (periphery of 25), the part of the biasing element (34) being pivotally retained (via 36a) within the channel (C).
For Claim 11, as best understood, ‘793 discloses the apparatus as claimed claim 1, wherein the biasing element (34) comprises a single coil spring (34) aligned generally along the length axis of the elongate body (17, 21), a first link (Annotated Figure 3: D1) configured to pivotally connect the coil spring (34) to the pivot member (22, 25), and a second link (D2) to connect the coil spring (34) to the elongate body (17, 21).
For Claim 12, as best understood, ‘793 discloses the apparatus as claimed in claim 11, wherein the first link (D1) is substantially rigid.
For Claim 13, as best understood, ‘793 discloses the apparatus as claimed in claim 11, further including an adjuster (37) mounted between the second link (D2) and the elongate body (17, 21), the adjuster (D2) being displaceable along the length axis; and a locking element (39) to lock the adjuster (37) relative to the elongate body (17, 21) in a selected position on the length axis.
For Claim 14, as best understood, ‘793 discloses the apparatus as claimed in claim 13, wherein the locking element (39) is operable from the exterior of the elongate body (via locking element 39).
For Claim 15, as best understood, ‘793 discloses the apparatus as claimed in claim 13, wherein the elongate body (17, 21) has an aperture (Annotated Figure 3: E) in a wall thereof, through which the position of the adjuster (37) is visible from the exterior of the elongate body (17, 21).

    PNG
    media_image1.png
    463
    885
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9714534 is pertinent to applicant’s disclosure but not relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677